I am not able to concur in the majority opinion in this case. I believe that in exclusion cases the question of benefits conferred on the party seeking exclusion ought to control the conclusion of the trial court. In this case the only ground for the position taken by the school district is that it is to the best interests of the petitioners to remain in the consolidated district. This reason is not sufficient. In the first place the petitioners themselves should be the sole judges of whether they are benefited by being in the consolidated district; and in the second place the benefits, if any, should be fairly commensurate with the burdens, by way of extra taxation, that are imposed. In this the claimed benefits are grossly inadequate to offset the burdens imposed, and the exclusion should be allowed. *Page 82